ORDER
Considering the Motion for Interim Suspension filed by the Office of Disciplinary Counsel:
*629IT IS ORDERED that respondent, James L. Adams, attorney at law, be suspended from the practice of law on an interim basis pursuant to Rule XIX, § 19, pending further orders of this court. The Office of Disciplinary Counsel is directed to institute necessary disciplinary proceedings in accordance with Rule XIX, § 11 and § 19.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana
JOHNSON, J., not on panel.